Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 1 of 47




                      EXHIBIT 2
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 2 of 47
    Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 3 of 47




                                      June 28, 2019


Dear Members of the General Assembly:

As the Acting Secretary of the Commonwealth, I am pleased to report to you on the
administration of voter registration in Pennsylvania for calendar year 2018. I trust you
will find this report useful.

Voter registration in Pennsylvania is a joint state-county effort. During 2018, the
Department of State (Department) continued its partnership with the state’s 67 county
election boards and voter registration commissions. The Department collaborates with
the commonwealth agencies designated under the National Voter Registration Act of
1993 (NVRA) to administer voter registration programs. The Department supports the
agencies by providing needed supplies and conducting training sessions and
informational meetings.

The Statewide Uniform Registry of Electors (SURE) system, implemented in
Pennsylvania through Act 3 of 2002, is the bedrock of Pennsylvania’s voter registration
system. As of December 31, 2018, there were approximately 8.5 million registered
voters in Pennsylvania.

The Department remains committed to fulfilling its responsibilities under the Help
America Vote Act of 2002. The Department will strive to promote voter registration and
civic engagement through its outreach efforts across the Commonwealth.

If you have questions about this report, please contact the Bureau of Election Services
and Notaries at (717) 787-5280.

                                     Sincerely,



                                     Kathy Boockvar
                                     Acting Secretary of the Commonwealth
                    Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 4 of 47



Contents
  Voter Registration Statistics .................................................................................................................................. 1
     Total Voter Registration by Party ...................................................................................................................... 1
     Total Voter Registration by Party, Five-Year Trend ........................................................................................... 2
  Areas of Growth and Decline ................................................................................................................................ 3
     Top Five Counties with Highest Overall Registration Growth and Highest Overall Decline Since 2017 ........... 3
     Top Five Counties with Highest Overall Registration Growth and Highest Overall Decline Since 2014 ........... 4
  List Maintenance Activities.................................................................................................................................... 4
         2018 List Maintenance Summary .................................................................................................................. 5
         2018 Voter Responses to 254,630 Five-Year Notices Sent by Counties........................................................ 5
     2018 Voter Responses to 198,761 NCOA Notices Sent by Counties ................................................................. 6
         2018 Voter Responses to 453,829 PennDOT Change of Address Applications............................................. 7
         Voter Registration Cancellations ................................................................................................................... 7
  National Voter Registration Act (NVRA) ................................................................................................................ 10
     Total Agency Registrations ................................................................................................................................ 10
         Total Agency Voter Registration from 2014 and 2018 .................................................................................. 12
     Total Agency Voter Registration through Online Services (1.1.2018 – 12.31.2018) ......................................... 13
     Pennsylvania Department of Transportation .................................................................................................... 13
         Application Process to Register to Vote at a PennDOT Center ..................................................................... 13
  Online Voter Registration ...................................................................................................................................... 14
         Online Voter Registration v. Web API and Paper Registration (1.1.2018 – 12.31.2018) .............................. 15
         Demographics of Voter Registration (1.1.2018 – 12.31.2018)...................................................................... 16
  Voter Hall of Fame ................................................................................................................................................. 16
  Statewide Uniform Registry of Electors (SURE)..................................................................................................... 17
     SURE Applications.............................................................................................................................................. 17
         SURE Voter Registration (SURE VR) ............................................................................................................... 17
         SURE Portals .................................................................................................................................................. 17
  Annual Report Data Appendices ........................................................................................................................... 19
                Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 5 of 47
                 The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly




In 2018 the Department of State (Department) worked closely with the public, each of the 67 county voter registration
offices, Commonwealth agencies designated with voter registration responsibilities, and voter registration advocacy
groups. This report represents a summary of statistics and initiatives that support voter registration administration in
Pennsylvania. The most significant initiative during 2018 was the expansion of the web-based service for third party
registration organizations to Commonwealth agencies who may now submit voter registrations via the online voter
registration system.

All 2018 data referenced in this report are available in their entirety within the “Annual Report Data” section starting on
page 19 of this report. Data from previous years can be found in the respective annual reports, which are available
online at www.dos.pa.gov.

Voter Registration Statistics
Through the Statewide Uniform Registry of Electors (SURE) system, the Department maintains a complete list of all
registered voters in the Commonwealth. As of December 2018, there were 8,549,048 registered voters. This was an
increase of 114,033 (1.35%) since December 2017, and an increase of 392,305 (4.59%) since December 2014.


Total Voter Registration by Party
 Affiliation                2018 Registrants               Change Since 2014           % Change Since 2014
 Democratic                 4,075,622                      +30,972                     +0.76%
 Republican                 3,254,206                      +256,178                    +7.87%
 Other/No Affiliation       1,219,220                      +105,155                    +8.62%
 Total Registration         8,549,048                      +392,305                    +4.59%




                                                     [intentionally left blank]




                                                                 1
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 6 of 47
              Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 7 of 47
              The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly



Areas of Growth and Decline

Top Five Counties with Highest Overall Registration Growth and Highest Overall Decline Since 2017




                                                                               (State Average)
                                     CUMBERLAND




                                                                                                                                           HUNTINGDON
                                                   ALLEGHENY



                                                                  LANCASTER
               BEDFORD




                                                                                                                               CLINTON
                          CHESTER




                                                                                                  MIFFLIN




                                                                                                                      TIOGA
                                                                                                             PIKE
      6.00%
              4.32%
      4.00%              3.49%      3.43%         3.17%          3.03%

      2.00%

      0.00%
                                                                              -0.20%
     -2.00%

     -4.00%

     -6.00%                                                                                      -4.67%
                                                                                                            -5.40%
     -8.00%
                                                                                                                     -7.56%
                                                                                                                              -8.23%
    -10.00%

    -12.00%
                                                                                                                                         -12.06%
    -14.00%




                                                               [intentionally left blank]




                                                                              3
                 Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 8 of 47
                 The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly



Top Five Counties with Highest Overall Registration Growth and Highest Overall Decline Since 2014




                                                                            (State Average)
                   CUMBERLAND




                                                                                                                    HUNTINGDON




                                                                                                                                              CLEARFIELD
                                                                                                                                   LAWRENCE
                                                                                                         CAMERON
                                                   CHESTER



                                                              CARBON




                                                                                               MERCER
                                          ADAMS
        20.00%                   YORK


        15.00%   14.01%
                                12.21%   12.03%   11.41%     11.33%
        10.00%


         5.00%                                                             2.79%

         0.00%


        -5.00%
                                                                                              -5.78%    -6.42%     -7.18%
       -10.00%
                                                                                                                                 -10.12% -10.43%
       -15.00%




List Maintenance Activities
In 2018, counties performed regular list maintenance activities within the SURE system, which include the removal of
deceased voters and voters who have confirmed that they moved outside of the county in which they were registered.
Counties send five-year notices to registrants who have not voted in at least two federal general elections, as well as
send address verification notices to voters identified by the United States Postal Service (USPS) as having submitted a
change of address to the Postal Service. During 2018, counties sent 254,630 five-year notices and 142,475 address
verification notices.

Also, as part of the list maintenance process, county elections officials mail notices to voters who may have moved using
information by the USPS through its National Change of Address (NCOA) program. The notices provide an opportunity
for the voter to confirm their address or to send an update to county officials. In 2018, 198,761 notices were mailed to
voters to confirm or update their address.

Additionally, 453,829 registered voters who moved were identified by PennDOT when they changed their address with
PennDOT. PennDOT sends these address changes to the Department which forwards them to the counties to update
their records. As a result of these combined list maintenance activities 761,288 voter registrations were marked
“inactive” and 380,154 were cancelled in 2018. A voter is only cancelled after receiving a notice requesting the voter to
confirm his or her address, has been placed in inactive status and the voter does not vote or otherwise contact the
county for two federal general elections after receiving notice.



                                                                       4
             Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 9 of 47
                 The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly



2018 List Maintenance Summary

2018 Voter Responses to 254,630 Five-Year Notices Sent by Counties

                                           2018 Five-Year Notice Summary
         35,000



         30,000



         25,000



         20,000



         15,000



         10,000



          5,000



             -
                           Voted        Responded (No Move) Responded (Moved Re-Registered within       Cancelled Re-
                                                              within County)       County                Registered




                                                     [intentionally left blank]




                                                                 5
                Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 10 of 47
                The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly



2018 Voter Responses to 198,761 NCOA Notices Sent by Counties

                                                2018 NCOA Notice Summary
      120,000



      100,000



       80,000



       60,000



       40,000



       20,000



           -
                 Returned By Individual Returned By Post Office   Marked Inactive   Cancelled Out Of   Cancelled Out Of State
                                                                                        County




                                                       [intentionally left blank]




                                                                    6
                 Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 11 of 47
                  The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly



2018 Voter Responses to 453,829 PennDOT Change of Address Applications

                                            2018 PennDOT Change of Address Summary
             400,000


             350,000


             300,000


             250,000


             200,000


             150,000


             100,000


              50,000


                   -
                                       Moved within County                                  Moved Out of County


Voter Registration Cancellations
During 2018, the Department recorded 380,154 voter registration cancellations. When a voter registration is cancelled,
the record is tagged in the SURE system to identify the reason for cancellation. The SURE system allows counties to track
the reason for cancellation based on 14 different classifications as set forth in the chart below.

A voter is marked as inactive if he or she does not respond to a county mailing asking the voter to confirm his or her
residence. Voters may be sent the mailings based on data the county receives under the (NCOA) program or when a
voter fails to vote for five years. See 25 Pa. C.S. §§ 1901(b)(1), 1901(b)(3), 1901(c). All other voters are listed as “active.”

    * Prior to the 2014 Annual Report, PennDOT application source codes were included in a generic “Other Means” category.




                                                                      7
          Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 12 of 47
          The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly



          Active and Inactive Voter Registration Cancellations by Code and Year

Classification                   Voter Status         Description                                      2018 Total
Voter's Request                  Active               Registration cancelled at the request of         2,311
                                                      the voter
Voter's Death                    Active               Registration cancelled when the county is        79,178
                                                      notified of a voter’s death via state or local
                                                      officials
Other Move Confirm               Active               The county has confirmed that the voter          50,516
                                                      has moved from their currently listed
                                                      address
Voter Removal Program            Active               Cancelled because did not respond to             3,458
                                                      mailing after two federal elections elapsed
Canvass                          Active               The county visits the address on record to       86
                                                      confirm the voter no longer lives there
PennDOT Move Confirmed*          Active               PennDOT confirms that the voter has              95,332
                                                      changed their address
Voter's Request                  Inactive             Registration cancelled at the request of         516
                                                      the voter
Voter's Death                    Inactive             Registration cancelled when the county is        12,246
                                                      notified of a voter’s death via state or local
                                                      officials
Other Move Confirmed             Inactive             The county has confirmed that the voter          11,370
                                                      has moved from their currently listed
                                                      address
Voter Removal Program            Inactive             Cancelled because did not respond to             105,393
                                                      mailing after two federal elections elapsed
PennDOT Move Confirmed*          Inactive             PennDOT confirms that the voter has              10,916
                                                      changed their address
Response to Mailing              Inactive             The voter or authorized individual               62
                                                      responds to a correspondence from the
                                                      county confirming that the voter is no
                                                      longer eligible to vote at their currently
                                                      listed address
Canvass                          Inactive             The county visits the address on record to       649
                                                      confirm the voter no longer lives there
Five-Year Notice                 Inactive             Cancelled because did not respond to             8,121
                                                      mailing after two federal elections elapsed
 Note: Prior to the 2014 Annual Report, PennDOT application source codes were included in a generic “Other Means” category.




                                                             8
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 13 of 47
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 14 of 47
               Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 15 of 47
                The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly



On December 2, 2017, the Pennsylvania Department of Human Services (DHS) became the first Commonwealth agency
to publicly deploy an online voter registration service with the Department. DHS was able to submit more than 7,739
applications online before the end of 2018. The Department also worked with the Department of Labor & Industry’s
(L&I) Office of Vocational Rehabilitation and Department of Health’s Women, Infants and Children (WIC) program to
deploy an online service. Moving forward, the Department continues to look for other opportunities to modernize voter
registration with state agencies.




 Code         Agency                                                                       Applications
 Agency A     WIC                 Women, Infant and Children Nutrition Clinics             884
 Agency B     Agencies            Blindness and Visual Services (BVS) district offices;    407
              Serving People      BVS Contractors;
              with Disabilities   Centers for Independent Living;
              and County          State Mental Health Centers;
              MH/ID Offices       State Mental Health Hospitals;
                                  Office of Vocational Rehabilitation district offices;
                                  County Mental Health and Intellectual Disabilities
 Agency C     CAO                 County Assistance Office                                 36,440
 Agency D     COOC                Clerk of Orphans’ Courts                                 389
 Agency 1     Children and        Children and Youth, Children and Early Learning
              Youth               Organizations                                            51
 Agency 2     AAA                 Area Agencies on Aging                                   301
 Agency 3     Health Care         Health Care not for profit, Health Care-managed
                                  care and other for-profit organizations                  664
 Agency 4      SSHE/Special       Student Disability Services Offices at Universities
               Education          within the State System of Higher Education;
               Programs           Bureau of Special Education                              61
 Agency 5      Para-transit       Para-transit providers                                   119
 Recruitment Centers              Armed Services Recruitment Centers                       8
 Voter Registration Drives        Organizations submitting voter applications other        59,228
                                  than government agencies
 PennDOT COA transfers            Change of address from PennDOT                           641,615




                                                               11
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 16 of 47
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 17 of 47
               Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 18 of 47
                The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly



           Customers are advised of the penalty for furnishing false information and are asked to sign a declaration
            that the information they have provided is true and correct to the best of their knowledge;
           Customers are provided a receipt indicating pertinent information about their voter registration application,
            including the date on which they applied at the photo license center. The receipt instructs customers to
            contact their county voter registration office if they do not receive a voter identification card within two
            weeks.

The completed applications are transmitted electronically by PennDOT’s contracted vendor to the Department, which in
turn forwards the applications to each county voter registration office via the SURE system. In 2018, 246,945 initial
applications and 641,615 change of address applications were sent to county election officials.



Online Voter Registration
The Pennsylvania Online Voter Registration (OVR) Application was deployed on August 27, 2015. The OVR application
provides residents of Pennsylvania with the opportunity to register to vote or change an existing voter registration
online and electronically submit voter registration data to their county voter registration office for processing. The
Department actively engaged election stakeholders outside of the Department, such as county election directors, the
elections advocacy community, and Pennsylvania citizens. In an effort to ensure that the final product would be
universally useable, DOS engaged the Center for Civic Design to review the text and the logical flow of information. The
Center also field tested the application in an urban and a rural community. This highly interactive development process
results in a better product overall and one that has been embraced by Pennsylvania voters in overwhelming numbers as
seen in usage numbers.

As of December 31, 2018, approximately 371,542 voter registration applications were submitted through the OVR
application, including 217,432 new applications. During this same period of time, a total of 154,110 new paper
applications were submitted to the county voter registration offices.




                                                  [intentionally left blank]




                                                               14
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 19 of 47
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 20 of 47
                Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 21 of 47
                 The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly



Statewide Uniform Registry of Electors (SURE)

SURE is the centralized voter registration and election management system designed to ensure the accuracy and
integrity of the Commonwealth's voter registration records maintained by the election authorities in Pennsylvania's 67
counties. The SURE system is a platform that supports the critical functions of the Commonwealth’s elections — from
determining voter eligibility to maintaining precinct data to producing poll books. A centralized, uniform registry that is
accessible to all county offices greatly enhances the overall accuracy and integrity of the voter registration rolls and the
resulting quality of voter services.

SURE Applications

SURE Voter Registration (SURE VR)
The SURE VR application is used by counties to process and maintain voter registration records and to perform a number
of election-related tasks, including the management of vote history, absentee ballots, poll books, election related
reports, and voter registration correspondence to voters.

SURE Portals

Public Portal
Voters can access the SURE Public Portal through the Department of State website where the department offers them
the ability to register to vote online, check their voter registration status, locate their polling place, and retrieve
electronic balloting materials for Uniform Military & Overseas Voters Act (UMOVA) qualified voters.

County Portal
The SURE County Portal provides counties with voter search, provisional ballot processing/certification, and other basic
capabilities through a standard web browser rather than the specialized equipment required to access SURE VR.
Counties can use the portal for seasonal and temporary staff who may need to access basic SURE functionality around
an election day or other busy period of time. Additionally, counties use the portal to upload election results, certify
election results, and certify voter registration statistics.

Agency Portal
The agency portal is used by Department of State personnel to manage elections and campaign finance data. The
Department uses the portal to maintain and retrieve the archive of historic election results by the precinct and county,
manage nomination petitions, and manage campaign finance records.

Kiosk
The kiosk is a public portal which is accessed through terminals located in county election offices and at the Department
of State. These portals allow the public to electronically submit voter registration applications, submit changes to their
current registration, and search public state-wide voter registration rolls.




                                                                17
               Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 22 of 47
                The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly



Web Application Programming Interface (Web API)
A Web Application Programming Interface (Web API) was developed for individuals and organizations such as Rock the
Vote who wish to develop a website designed to gather voter registration application data during voter registration
drives. The Web API application contains the information these organizations need in order to submit voter registration
applications in an electronic format versus submitting paper applications. This tool also interacts with PennDOT to
capture signatures for valid driver’s licenses and sends the Pending Missing Signature correspondence as necessary. A
rigorous certification process managed by the Department of State ensures the individuals or organizations wishing to
use the Web API tool meet DOS identified testing standards prior to their Web API account being approved.




                                                               18
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 23 of 47
 The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly




Annual Report Data Appendices




                                                19
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 24 of 47
The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly




                                Appendix A
   Voter registration figures by county and political party as of December 31, 2018.




                                               20
                                           Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 25 of 47
                                                                                 COMMONWEALTH OF PENNSYLVANIA
                                                                         POLITICAL PARTY REGISTRATION - DECEMBER 31, 2018




County Name   Democratic    Republican       Green       Libertarian       Other        Total    County Name        Democratic     Republican     Green       Libertarian     Other          Total
ADAMS              19,576         36,749            92             442       10,328    67,187    LACKAWANNA               83,723         41,116         203             535      13,081    138,658
ALLEGHENY         552 253       263 026          1 265           5 000      129 651    951,195   LANCASTER               107 143        169 908         490           2 056      51 008    330,605
ARMSTRONG          14,351         22,273            34             240        4,456    41,354    LAWRENCE                 24,256         22,894          30             244       5,587     53,011
BEAVER             53,983         40,534            80             541       12,891    108,029   LEBANON                  26,274         46,894         105             492      12,118     85,883
BEDFORD             7,870         20,661            20             130        2,859    31,540    LEHIGH                  113,484         79,629         321           1,347      39,160    233,941
BERKS             111,914         98,185           396           1,521       36,703    248,719   LUZERNE                 106,229         76,218         361           1,006      23,657    207,471
BLAIR              22,397         44,242            81             383        8,976    76,079    LYCOMING                 20,512         37,582          63             318       8,491     66,966
BRADFORD            9,304         21,419            50             204        4,279    35,256    McKEAN                    6,475         13,554          29             143       3,066     23,267
BUCKS             196,447       186,111            641           2,864       72,028    458,091   MERCER                   29,117         30,725          66             319       8,421     68,648
BUTLER             39,321         68,519           110             737       16,423    125,110   MIFFLIN                   6,787         15,290          20             130       2,524     24,751
CAMBRIA            41,023         33,698            81             317        8,203    83,322    MONROE                   50,832         36,231         154             646      20,621    108,484
CAMERON             1,022          1,523             4              13           351    2,913    MONTGOMERY              274,614        206,778         737           3,136      85,793    571,058
CARBON             17,927         18,690            60             250        6,290    43,217    MONTOUR                   4,665          6,391          18              79       2,072     13,225
CENTRE             44,627         42,743           165             695       19,283    107,513   NORTHAMPTON              93,995         72,344         305           1,287      36,692    204,623
CHESTER           141,812       152,821            502           2,016       61,079    358,230   NORTHUMBERLAND           19,175         26,683          83             288       6,576     52,805
CLARION             7,328         12,953            20              91        2,546    22,938    PERRY                     6,799         18,087          29             188       3,414     28,517
CLEARFIELD         16,287         24,016            39             228        5,010    45,580    PH LADELPHIA            805,076        116,491       1,472           3,090     118,373   1,044,502
CL NTON             7,841          9,879            27             101        2,480    20,328    PIKE                     13,209         17,420          61             262       7,915     38,867
COLUMBIA           13,780         17,723            39             243        5,328    37,113    POTTER                    2,453          6,842          13              61       1,016     10,385
CRAWFORD           18,426         27,647            54             269        6,136    52,532    SCHUYLK LL               31,591         43,935         113             445       9,923     86,007
CUMBERLAND         58,333         86,974           287           1,172       26,613    173,379   SNYDER                    5,246         13,549          22             165       2,560     21,542
DAUPH N            81,675         72,594           240             946       25,469    180,924   SOMERSET                 15,475         26,955          30             191       4,357     47,008
DELAWARE          189,299       162,123            434           1,493       50,534    403,883   SULLIVAN                  1,459          2,454           6              21         431     4,371
ELK                 8,194          8,430            18              71        1,979    18,692    SUSQUEHANNA               7,152         14,554          48             126       3,056     24,936
ERIE               96,866         68,490           319           1,040       25,265    191,980   TIOGA                     6,064         15,306          37             134       2,961     24,502
FAYETTE            41,253         27,058            60             285        6,640    75,296    UNION                     7,319         12,724          34             112       3,941     24,130
FOREST              1 223          1 764             2              12           327    3,328    VENANGO                  10 195         17 280          41             215       3 741     31,472
FRANKLIN           23,559         54,450            84             496       12,622    91,211    WARREN                   10,071         15,407          49             152       4,526     30,205
FULTON              2,180          5,710             8              50           838    8,786    WASHINGTON               66,637         58,175         113             719      15,885    141,529
GREENE             11,320          8,511            47              69        2,013    21,960    WAYNE                     9,372         17,721          62             181       4,924     32,260
HUNTINGDON          7,680         15,808            42              86        2,516    26,132    WESTMORELAND            109,894        107,675         195           1,303      28,290    247,357
 NDIANA            19,032         24,057            59             233        6,079    49,460    WYOMING                   5,225          9,712          33              80       1,886     16,936
JEFFERSON           8,960         17,354            29             152        3,272    29,767    YORK                    104,513        152,517         479           2,173      47,082    306,764
JUNIATA             3,528          8,430            14              47        1,299    13,318    PENNSYLVANIA          4,075,622      3,254,206      11,225          44,081   1,163,914   8,549,048




                                                                                                 21
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 26 of 47
The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly




                                Appendix B
                           Voter registration totals from 2017-2018

                                    Dem: Democratic Party
                                     Rep: Republican Party
                       % Diff: Increase or Decrease in Party registration




                                               22
                     Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 27 of 47
                                    COMMONWEALTH OF PENNSYLVANIA
                                COMPARISON OF VOTER REGISTRATION TOTALS
                                      JANUARY 2017 - DECEMBER 2018

                             DEMOCRATIC                                        REPUBLICAN
              DEM               DEM              %                REP             REP             %
COUNTY NAME   2017              2018            DIFF              2017            2018           DIFF
ADAMS             19,202             19,576    -0.02                  35,724           36,749   -0.03
ALLEGHENY        535,850            552,253    -0.03                 258,109          263,026   -0.02
ARMSTRONG         14,746             14,351     0.03                  21,810           22,273   -0.02
BEAVER            55,471             53,983     0.03                  40,113           40,534   -0.01
BEDFORD            7,777              7,870    -0.01                  19,621           20,661   -0.05
BERKS            113,473            111,914     0.01                  98,410           98,185    0.00
BLAIR             22,531             22,397     0.01                  43,444           44,242   -0.02
BRADFORD           9,746              9,304     0.05                  21,714           21,419    0.01
BUCKS            190,566            196,447    -0.03                 183,218          186,111   -0.02
BUTLER            39,763             39,321     0.01                  68,277           68,519    0.00
CAMBRIA           41,966             41,023     0.02                  32,163           33,698   -0.05
CAMERON            1,055              1,022     0.03                   1,520            1,523    0.00
CARBON            18,123             17,927     0.01                  18,083           18,690   -0.03
CENTRE            44,412             44,627     0.00                  43,319           42,743    0.01
CHESTER          133,954            141,812    -0.06                 151,267          152,821   -0.01
CLARION            7,451              7,328     0.02                  12,690           12,953   -0.02
CLEARFIELD        17,368             16,287     0.07                  23,827           24,016   -0.01
CLINTON            8,913              7,841     0.14                  10,297            9,879    0.04
COLUMBIA          14,618             13,780     0.06                  17,723           17,723    0.00
CRAWFORD          18,606             18,426     0.01                  27,196           27,647   -0.02
CUMBERLAND        55,741             58,333    -0.04                  85,108           86,974   -0.02
DAUPHIN           81,883             81,675     0.00                  73,744           72,594    0.02
DELAWARE         180,025            189,299    -0.05                 162,924          162,123    0.00
ELK                8,766              8,194     0.07                   8,284            8,430   -0.02
ERIE              96,698             96,866     0.00                  67,478           68,490   -0.01
FAYETTE           44,020             41,253     0.07                  26,342           27,058   -0.03
FOREST             1,246              1,223     0.02                   1,751            1,764   -0.01
FRANKLIN          23,822             23,559     0.01                  53,859           54,450   -0.01
FULTON             2,373              2,180     0.09                   5,713            5,710    0.00
GREENE            11,627             11,320     0.03                   8,058            8,511   -0.05
HUNTINGDON         9,074              7,680     0.18                  17,487           15,808    0.11
INDIANA           19,881             19,032     0.04                  24,070           24,057    0.00
JEFFERSON          9,190              8,960     0.03                  17,070           17,354   -0.02
JUNIATA            3,790              3,528     0.07                   8,390            8,430    0.00
LACKAWANNA        86,233             83,723     0.03                  41,626           41,116    0.01
LANCASTER        102,185            107,143    -0.05                 167,608          169,908   -0.01
LAWRENCE          25,551             24,256     0.05                  22,748           22,894   -0.01
LEBANON           25,862             26,274    -0.02                  46,133           46,894   -0.02


                                                   23
                      Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 28 of 47
                                       COMMONWEALTH OF PENNSYLVANIA
                                   COMPARISON OF VOTER REGISTRATION TOTALS
                                         JANUARY 2017 - DECEMBER 2018

                                DEMOCRATIC                                         REPUBLICAN
                 DEM               DEM              %                REP              REP              %
COUNTY NAME      2017              2018            DIFF              2017             2018            DIFF
LEHIGH               110,114           113,484    -0.03                  78,338            79,629    -0.02
LUZERNE              106,384           106,229     0.00                  74,460            76,218    -0.02
LYCOMING              21,132            20,512     0.03                  37,410            37,582     0.00
MCKEAN                  6,770             6,475    0.05                  13,650            13,554     0.01
MERCER                30,487            29,117     0.05                  30,925            30,725     0.01
MIFFLIN                 7,491             6,787    0.10                  15,651            15,290     0.02
MONROE                52,176            50,832     0.03                  36,707            36,231     0.01
MONTGOMERY           263,038           274,614    -0.04                 206,220           206,778     0.00
MONTOUR                 4,696             4,665    0.01                    6,278             6,391   -0.02
NORTHAMPTON           93,497            93,995    -0.01                  71,672            72,344    -0.01
NORTHUMBERLAND        19,304            19,175     0.01                  26,217            26,683    -0.02
PERRY                   6,839             6,799    0.01                  17,769            18,087    -0.02
PHILADELPHIA         796,368           805,076    -0.01                 116,919           116,491     0.00
PIKE                  14,122            13,209     0.07                  18,212            17,420     0.05
POTTER                  2,632             2,453    0.07                    6,936             6,842    0.01
SCHUYLKILL            31,863            31,591     0.01                  43,113            43,935    -0.02
SNYDER                  5,198             5,246   -0.01                  13,417            13,549    -0.01
SOMERSET              15,794            15,475     0.02                  26,176            26,955    -0.03
SULLIVAN                1,471             1,459    0.01                    2,380             2,454   -0.03
SUSQUEHANNA             7,547             7,152    0.06                  14,735            14,554     0.01
TIOGA                   6,949             6,064    0.15                  15,992            15,306     0.04
UNION                   7,145             7,319   -0.02                  12,459            12,724    -0.02
VENANGO               10,275            10,195     0.01                  17,045            17,280    -0.01
WARREN                10,233            10,071     0.02                  15,151            15,407    -0.02
WASHINGTON            67,346            66,637     0.01                  56,491            58,175    -0.03
WAYNE                   9,613             9,372    0.03                  17,826            17,721     0.01
WESTMORELAND         110,977           109,894     0.01                 104,594           107,675    -0.03
WYOMING                 5,243             5,225    0.00                    9,603             9,712   -0.01
YORK                 102,535           104,513    -0.02                 149,022           152,517    -0.02
PENNSYLVANIA        4,030,797         4,075,622   -0.01                3,222,286         3,254,206   -0.01




                                                      24
           Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 29 of 47
           The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly




                                           Appendix C
                                  Data for the various voter registration methods.

                 Total registration applications (both agency and non-agency sources) includes:
                                   -New Registration applications
                                   -Changes of address applications (out of county)
                                   -Changes of name or party applications

                  New registration applications (both agency and non-agency sources) includes:
                                  -only apps for new voters


                                            Legend for Appendix C
Code           Agency                             Description
Agency A       WIC                                Women, Infant and Children Nutrition Clinics
Agency B       Agencies Service People with       Blindness and Visual Services (BVS) district offices;
               Disabilities and County MH/ID      BVS Contractors;
               Offices                            Centers for Independent Living;
                                                  State Mental Health Centers;
                                                  State Mental Health Hospitals;
                                                  Office of Vocational Rehabilitation district offices;
                                                  County Mental Health and Intellectual Disabilities
Agency C       CAO                                County Assistance Office
Agency D       COOC                               Clerk of Orphans’ Courts
Agency 1       Children and Youth                 Children and Youth, Children and Early Learning
                                                  Organizations
Agency 2       AAA                                Area Agencies on Aging
Agency 3       Health Care                        Health Care not for profit, Health Care-managed care and
                                                  other for-profit organizations
Agency 4       SSHE/Special Education Programs Student Disability Services Offices at Universities within the
                                                  State System of High Education;
                                                  Bureau of Special Education
Agency 5       Para-transit                       Para-transit providers
               Recruitment Centers                Armed Services Recruitment Centers
               Voter Registration Drives          Organizations submitting voter applications other than
                                                  government agencies
               PennDOT COA Transfers              Changes of address from PennDOT




                                                          25
                                             Case 1:20-cv-00708-CCC  Document 35-3 Filed 07/10/20 Page 30 of 47
                                                                 COMMONWEALTH OF PENNSYLVANIA
                                                            TOTAL VOTER REGISTRATION APPLICATIONS BY NON-AGENCY SOURCES IN 2018



                                                                          PennDOT                                                                                               PennDOT
                In                                Rcrtmnt    VR             COA        Other                          In                               Rcrtmnt    VR              COA          Other
COUNTY NAME   Person       PennDOT    Mail        Centers   Drives       (Transfers) (Transfers)   COUNTY NAME      Person       PennDOT    Mail       Centers   Drives        (Transfers)   (Transfers)
ADAMS              55         2,406    1,006            0       223           4,364            1   LACKAWANNA           361         3,199     1,251          0        475            9,885          227
ALLEGHENY         702        22,664   10,869            0    12,973          63,014         846    LANCASTER            327         9,630     6,136          0        161           30,430          478
ARMSTRONG         165         1,231      369            0            1        2,911           78   LAWRENCE                  3      1,405     1,005          0             0         3,803            3
BEAVER            300         3,017    1,156            0       492           7,772         288    LEBANON               13         3,004     1,486          0            67         8,433          120
BEDFORD           174          671       345            0            1        2,105           13   LEHIGH               208         9,229     3,916          0      2,143           20,115          502
BERKS             285         9,095    2,843            0     3,796          22,959         968    LUZERNE              162         4,141     2,231          0        499           13,036           21
BLAIR             148         1,902    1,147            0            0        6,217         185    LYCOMING             197         1,843      871           0            59         5,627          267
BRADFORD          106         1,110      351            0            1        2,358           68   MCKEAN                77          641       204           0            0          2,205           95
BUCKS             171        14,659    6,303            3       484          26,132         712    MERCER               210         1,691      680           0        354            4,423          731
BUTLER             55         3,857    1,367            0       577           8,780          82    MIFFLIN              106          899       385           0            2          2,328            3
CAMBRIA           130         1,975    1,080            4        34           6,511         140    MONROE               438         4,845      819           0      1,045            7,742            3
CAMERON            51           75           21         0        13             272            8   MONTGOMERY           305        15,479     7,767          0        673           35,553          588
CARBON                 0      1,264      680            0            4        3,300           15   MONTOUR               47          541       198           0            0          7,968            6
CENTRE            114         2,788    1,200            0     5,249           6,126         621    NORTHAMPTON          546         7,334     3,209          0      1,712           14,938          407
CHESTER           370        11,564    3,783            0     3,523          24,469           73   NORTHUMBERLAND            3      1,367      314           0            1          4,480            9
CLARION           309          496       193            0            0        1,345           89   PERRY                115          857       565           0            1          2,313            0
CLEARFIELD        112         1,272      435            0            1        4,076         154    PHILADELPHIA         435        29,871    14,999          0     17,500           90,350          225
CLINTON            86          585       420            0            2        1,667           39   PIKE                  83         1,787      534           0            99         2,298           24
COLUMBIA          101          996       762            0            0        3,313           39   POTTER                48          277       105           0            0            756           72
CRAWFORD          172         1,245      810            0            1        4,545            0   SCHUYLKILL           247         2,217      715           0        170            6,175           65
CUMBERLAND        422         5,240    2,275            0       842          12,582         385    SNYDER               119          460       197           0            52         1,657           20
DAUPHIN           148         6,690    2,354            0     1,505          20,223           50   SOMERSET             165         1,275      491           0        103            3,825           83
DELAWARE          125         9,992    8,205            0     1,269          25,222         503    SULLIVAN              90          134           3         0            0            257            0
ELK                68          499       152            0        62           1,295          38    SUSQUEHANNA               0       736       371           0            0          1,429           54
ERIE              498         4,736    2,190            0       976          13,606            5   TIOGA                177          788       335           0            0          1,921           78
FAYETTE           371         2,801      917            1        13           6,982         178    UNION                157          614       290           0            4          1,525          101
FOREST             41           78           21         0            0          229            1   VENANGO              157          775       212           0            14         2,425           56
FRANKLIN          309         3,367      778            0       105           7,099         207    WARREN               208          683       170           0        109            1,935           75
FULTON             63          262           78         0            0          500            1   WASHINGTON           187         3,768     1,962          0        375            9,241            8
GREENE            151          671       246            0            7        1,383           96   WAYNE                154         1,153      259           0            60         1,972           45
HUNTINGDON        302          729       595            0        16           2,283          30    WESTMORELAND         186         6,375     2,882          0        755           16,375          712
INDIANA           488         1,075      616            0            1        3,308            3   WYOMING               77           452       179          0         18            1,183            3
JEFFERSON          42           729      398            0            0        1,831            7   YORK                 379         9,395     3,572          0        604           25,161          590
JUNIATA           191          339       136            0            2        1,072           18   PENNSYLVANIA      12,812       246,945   112,414          8     59,228          641,615       11,612




                                                                                                          26
                     Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 31 of 47
                                        COMMONWEALTH OF PENNSYLVANIA
                TOTAL VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2018
                        (for more information on agency voter registration applications see page 27)




COUNTY NAME   Agency A Agency B Agency C Agency D Agency 1 Agency 2 Agency 3 Agency 4 Agency 5 Agency Total
ADAMS               20         0      148        3       0        6        0        0        0          177
ALLEGHENY           85       40     3,842      17       10       40       23       17       13        4,087
ARMSTRONG            2         0      204        1       0        6        6        0        1          220
BEAVER              13       12       471      82        0        3        0        0        0          581
BEDFORD              6         2       70        0       0        0        0        0        0           78
BERKS               11         8    1,465      38        0        2        0       11       16        1,551
BLAIR               10         3      285        0       0        0        0        0        0          298
BRADFORD             0         0       66        0       0        1        0        0        0           67
BUCKS                2         8      648      16        4        2       18        0        3          701
BUTLER               0         2      256        6       1        5        0        0        1          271
CAMBRIA              2         3      256        0       0        0        0        0        0          261
CAMERON              7         1       30        0       0        0        0        0        0           38
CARBON               4         2      172        0       0        2        0        0        1          181
CENTRE               1         1      146      43        0        1        3        0        2          197
CHESTER             23         5      602      15        0        6       22        2        0          675
CLARION              3         4      114      10        0        0        0        0        0          131
CLEARFIELD           9         0      222        0       2        3        1        5        0          242
CLINTON              0         0       41        0       0        0        0        0        0           41
COLUMBIA             8         3       87        0       2        3        0        0        0          103
CRAWFORD            13       18       212        0       0        9        0        0        1          253
CUMBERLAND          18         3      334        3       1        3        2        1        0          365
DAUPHIN             55       25       915        0       0        2        0        0        2          999
DELAWARE             6       13       698      59        0        4       10        0        4          794
ELK                  6         0       73        0       0        1        0        0        0           80
ERIE                58       36     1,120        6       0        3        9        0        0        1,232
FAYETTE              0         4      533        0       0        2        2        0        0          541
FOREST               0         0       15        0       0        0        0        0        0           15
FRANKLIN            18         6      238        0       1       11        0        0        0          274
FULTON               2         0       29        0       0        1        0        0        0           32
GREENE               2         2      131        0       0        1        0        4        0          140
HUNTINGDON           1         0       23        0       0        0        0        0        0           24
INDIANA              5         0       51        0       0        0        0        0        0           56




                                                        27
                     Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 32 of 47
                                    COMMONWEALTH OF PENNSYLVANIA
                TOTAL VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2018




COUNTY NAME    Agency A Agency B Agency C Agency D Agency 1 Agency 2 Agency 3 Agency 4 Agency 5 Agency Total
JEFFERSON             5         4      118        0       0        4        0        0        0          131
JUNIATA               3         2       49        3       1        2        0        0        0           60
LACKAWANNA           24       10       957        3       0        7       63       11        0        1,075
LANCASTER            58         8    1,111        9       0       16        1        7        3        1,213
LAWRENCE              0         0       24        0       0        0        0        0        0           24
LEBANON               2         3      237      16        0        0        6        0        0          264
LEHIGH               29       15       910        1       3       12       13        1       12          996
LUZERNE               5       12     1,055        0       0        7        1        0        3        1,083
LYCOMING              9         6      310        0       0        5        0        0        0          330
MCKEAN                0         0       94        0       0        0        0        0        0           94
MERCER                7         2      396        3      11        0        0        0        3          422
MIFFLIN               0         0      106        0       0        0        0        0        0          106
MONROE                6         5      274        0       1        1        0        0        0          287
MONTGOMERY           32       18     1,036      16        2       23       17        1        7        1,152
MONTOUR               3         1       35        0       0        0        0        0        0           39
NORTHAMPTON          15         7      935        0       0        3        6        0       11          977
NORTHUMBERLAND        0         1      144        0       0        1        0        0        0          146
PERRY                 1         0       76        0       0        2        1        0        0           80
PHILADELPHIA        211       14    11,690      10        5       75      454        0       32       12,491
PIKE                  1         2       97        0       0        0        0        0        0          100
POTTER               12         0       47        0       0        3        0        0        0           62
SCHUYLKILL            6         5      459        2       2        2        4        0        0          480
SNYDER                3         4       46      17        0        0        2        0        0           72
SOMERSET              0       11       201        0       0        6        0        0        0          218
SULLIVAN              0         0        8        0       0        0        0        0        0            8
SUSQUEHANNA           0         0       26        0       0        0        0        0        0           26
TIOGA                 2         0       66        0       0        0        0        0        0           68
UNION                 3         4       59        5       1        0        0        0        0           72
VENANGO               0         4      137        1       3        4        0        0        1          150
WARREN                9         6       87        0       0        1        0        0        1          104
WASHINGTON            1         0      351        0       0        0        0        0        0          352
WAYNE                 5       11       114        0       0        6        0        0        0          136
WESTMORELAND         22       44       771        1       0        2        0        1        2          843
WYOMING               1         0       76        0       0        0        0        0        0           77
YORK                 19         7      841        3       1        2        0        0        0          873
PENNSYLVANIA        884      407    36,440     389       51      301      664       61      119       39,316


                                                     28
                                      Case 1:20-cv-00708-CCC  Document 35-3 Filed 07/10/20 Page 33 of 47
                                                          COMMONWEALTH OF PENNSYLVANIA
                                                                NEW REGISTRATION APPLICATIONS BY NON-AGENCY SOURCES IN 2018




                                                                                PennDOT                                                                                                     PennDOT
                In                                Rcrtmnt         VR              COA        Other                           In                                Rcrtmnt        VR              COA        Other
COUNTY NAME   Person       PennDOT    Mail        Centers        Drives        (Transfers) (Transfers)    COUNTY NAME      Person       PennDOT    Mail        Centers       Drives        (Transfers) (Transfers)
ADAMS              30         1,272      477                0        191                0           0     LACKAWANNA           106         1,412      424                0       279                1           0
ALLEGHENY         272         8,914    4,730                0      10,730               3         106     LANCASTER            133         4,090    2,470                0            84            0          25
ARMSTRONG          44          313       153                0             0             0           2     LAWRENCE                  0       599       623                0            0             0           0
BEAVER             84          926       424                0        322                1          14     LEBANON                   3      1,140      606                0            54            0          20
BEDFORD            51           264      135                0           0               1           2     LEHIGH                77         3,434    1,587                0      1,135               1          11
BERKS              93         2,833      926                0       2,277               0         109     LUZERNE               44         1,823      969                0        365               2           1
BLAIR              33          732       349                0             0             0          12     LYCOMING              58          614       310                0            27            1          22
BRADFORD           24          531       146                0             0             0           0     MCKEAN                19          287           84             0            0             0           0
BUCKS              63         5,080    2,732                0        364                0           3     MERCER                42          445       240                0       291                0           4
BUTLER                 8      1,457      638                0        460                1           6     MIFFLIN               27          291       137                0            0             1           3
CAMBRIA            32          828       319                4             23            1          11     MONROE               237         2,483      588                0       721                0           0
CAMERON            14           24           5              0             5             0           2     MONTGOMERY           109         5,121    3,094                0       473                3          31
CARBON                 0       479       247                0             2             1           1     MONTOUR               16          225           73             0            0             0           0
CENTRE             32         1,118      559                0       2,629               0           8     NORTHAMPTON          218         3,302    1,344                0       858                1          11
CHESTER           122         4,176    1,351                0       2,467               2           7     NORTHUMBERLAND            2       539       229                0            0             0           0
CLARION            84          186           95             0             0             2           0     PERRY                 29          244       161                0            1             0           0
CLEARFIELD         37          439       139                0             1             3          94     PHILADELPHIA         194        14,536    6,639                0      7,484               0          19
CLINTON            22          224       184                0             0             0           3     PIKE                  42         1,238      278                0            74            0           0
COLUMBIA           37          439       483                0             0             1           2     POTTER                16          113           42             0            0             0          10
CRAWFORD           34          528       343                0             0             0           0     SCHUYLKILL            79          715       236                0            89            0           5
CUMBERLAND        145         2,051      770                0        674                0          75     SNYDER                44          155           79             0            35            0           1
DAUPHIN            46         2,569      868                0        968                0          22     SOMERSET              34          497       245                0            58            0           1
DELAWARE           25         4,286    3,432                0        975                3          15     SULLIVAN              30           68           0              0            0             0           0
ELK                18          168           53             0             62            0           0     SUSQUEHANNA               0       345       124                0            0             0          16
ERIE              142         1,848      751                0        587                1           1     TIOGA                 54          370       116                0            0             0           1
FAYETTE           152          871       414                0             12            2           6     UNION                 55          261       157                0            0             0           2
FOREST                 8        35           9              0             0             0           1     VENANGO               50          239           68             0            10            0           4
FRANKLIN           91         1,834      320                0             59            1           1     WARREN                85          333           83             0       103                1           1
FULTON             13          147           29             0             0             0           0     WASHINGTON            62         1,659      748                0       254                1           1
GREENE             31          283       106                0             6             0           9     WAYNE                 51          644       113                0            40            1           2
HUNTINGDON        155          338       193                0             0             0           0     WESTMORELAND          65         1,732      860                0       572               11          34
INDIANA           249          447       309                0             0             0           0     WYOMING               26           165       65                0        10                0           0
JEFFERSON          17          239       137                0             0             2           2     YORK                 152         3,796    1,334                0       335                0         150
JUNIATA            87          117           51             0             2             1           1     PENNSYLVANIA        4,454       98,911   46,003                4    36,168               50         890




                                                                                                         29
                  Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 34 of 47
                                      COMMONWEALTH OF PENNSYLVANIA
              NEW VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2018
                     (for more information on agency voter registration applications, see page 31)


                                                                                                     Agency
COUNTY NAME   Agency A Agency B Agency C Agency D Agency 1 Agency 2 Agency 3 Agency 4 Agency 5        Total
ADAMS                8        0       55        0        0        3        0        0        0              66
ALLEGHENY           33       26      914         5       4       13        8       13        3           1,019
ARMSTRONG            1         0      36         0       0        0        5        0        1              43
BEAVER               8         8     130         7       0        2        0        0        0             155
BEDFORD              5         1      25         0       0        0        0        0        0              31
BERKS                5         4     309         4       0        0        0       10        3             335
BLAIR                4         2      78         0       0        0        0        0        0              84
BRADFORD             0         0      21         0       0        0        0        0        0              21
BUCKS                1         8     195         9       4        1       11        0        1             230
BUTLER               0         2      99         0       1        1        0        0        0             103
CAMBRIA              0         2      84         0       0        0        0        0        0              86
CAMERON              1         0        9        0       0        0        0        0        0              10
CARBON               2         1      54         0       0        1        0        0        0              58
CENTRE               0         1      27         0       0        0        1        0        1              30
CHESTER              9         3     156         5       0        1        7        1        0             182
CLARION              0         4      48         5       0        0        0        0        0              57
CLEARFIELD           4         0      63         0       0        0        0        5        0              72
CLINTON              0         0        9        0       0        0        0        0        0               9
COLUMBIA             6         3      37         0       1        2        0        0        0              49
CRAWFORD             4         8      49         0       0        0        0        0        0              61
CUMBERLAND           9         1      91         1       0        2        0        1        0             105
DAUPHIN             22       11      233         0       0        1        0        0        1             268
DELAWARE             3         4     139         5       0        1        4        0        0             156
ELK                  2         0      31         0       0        0        0        0        0              33
ERIE                27       18      255         2       0        2        6        0        0             310
FAYETTE              0         3     167         0       0        0        0        0        0             170
FOREST               0         0        4        0       0        0        0        0        0               4
FRANKLIN             7         3      83         0       1        4        0        0        0              98
FULTON               1         0        7        0       0        0        0        0        0               8
GREENE               2         2      51         0       0        0        0        3        0              58
HUNTINGDON           0         0        4        0       0        0        0        0        0               4
INDIANA              3         0      23         0       0        0        0        0        0              26
JEFFERSON            4         4      32         0       0        2        0        0        0              42
JUNIATA              2         1      15         0       1        0        0        0        0              19
LACKAWANNA          14         6     250         2       0        3        8       11        0             294



                                                      30
                     Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 35 of 47
                                    COMMONWEALTH OF PENNSYLVANIA
                 NEW VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2018




                                                                                                  Agency
COUNTY NAME    Agency A Agency B Agency C Agency D Agency 1 Agency 2 Agency 3 Agency 4 Agency 5    Total
LANCASTER            24         4      321        5       0       10        1        6        2         373
LAWRENCE              0         0       10        0       0        0        0        0        0          10
LEBANON               1         2       97        5       0        0        2        0        0         107
LEHIGH                9       12       205        0       1        7        0        0        4         238
LUZERNE               1         7      266        0       0        2        0        0        1         277
LYCOMING              2         3       75        0       0        1        0        0        0          81
MCKEAN                0         0       29        0       0        0        0        0        0          29
MERCER                4         1       97        0      10        0        0        0        0         112
MIFFLIN               0         0       28        0       0        0        0        0        0          28
MONROE                3         3      129        0       1        0        0        0        0         136
MONTGOMERY           19       10       248        6       2        8       13        1        3         310
MONTOUR               1         0       15        0       0        0        0        0        0          16
NORTHAMPTON          10         2      218        0       0        2        0        0        3         235
NORTHUMBERLAND        0         1       89        0       0        1        0        0        0          91
PERRY                 1         0       21        0       0        0        0        0        0          22
PHILADELPHIA         78         4    1,910        2       4       28      221        0        7       2,254
PIKE                  0         1       30        0       0        0        0        0        0          31
POTTER               10         0       20        0       0        2        0        0        0          32
SCHUYLKILL            4         4      143        1       2        1        2        0        0         157
SNYDER                1         2       15        5       0        0        2        0        0          25
SOMERSET              0         7       61        0       0        3        0        0        0          71
SULLIVAN              0         0        4        0       0        0        0        0        0           4
SUSQUEHANNA           0         0       14        0       0        0        0        0        0          14
TIOGA                 1         0       21        0       0        0        0        0        0          22
UNION                 2         3       21        1       1        0        0        0        0          28
VENANGO               0         1       33        0       1        0        0        0        0          35
WARREN                3         2       28        0       0        0        0        0        1          34
WASHINGTON            0         0      104        0       0        0        0        0        0         104
WAYNE                 2         6       35        0       0        3        0        0        0          46
WESTMORELAND          8       22       192        1       0        0        0        0        2         225
WYOMING               1         0       19        0       0        0        0        0        0          20
YORK                  6         4      219        1       1        0        0        0        0         231
PENNSYLVANIA        378      227     8,500      72       35      107      291       51       33       9,694




                                                    31
Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 36 of 47
The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly




                                Appendix D
           Summary of data relative to list maintenance activities in the counties.

                              List maintenance activities include:
                         -        Mass Confirmation Mailings
                         -        National Change of Address Program
                         -        5 Year Notice Mailings
                         -        PennDOT Change of Address Reports
                         -        Address Verification Notices
                         -        Active and Inactive Voter Registrations Cancelled




                                               32
  Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 37 of 47
                           COMMONWEALTH OF PENNSYLVANIA
                                  VOTER REGISTRATION
                              LIST MAINTENANCE ACTIVITIES
                          MANDATED VOTER REMOVAL PROGRAMS
                                          2018




                               National Change of Address

                Notices       Returned By   Returned By      Marked    Cancelled   Cancelled
                Mailed         Individual   Post Office     InActive    Out Of      Out Of
County Name                                                             County       State
ADAMS            1,329            28             37            87         42          117
ALLEGHENY        22,117           586            548         14,537       464        2,102
ARMSTRONG         607              3             12            30         15          36
BEAVER           2,192            41             32           1,459       62          325
BEDFORD           526             10             12           363         11          31
BERKS            5,552            103            138          4,015        2          169
BLAIR            1,741            31             82           939         46          109
BRADFORD          741             11             14           422         15          117
BUCKS            8,030            96             175          188         257        1,552
BUTLER           2,483            30             48           1,430       89          370
CAMBRIA          1,307            35             60           984         19          103
CAMERON           54               0              0            0           2           6
CARBON            812              2             23           562         22          68
CENTRE           2,159            34             36            50         33          258
CHESTER          7,562            42             138          5,185       160         926
CLARION           331              7              4           222         19           9
CLEARF ELD       1,203             6             995          783          0           3
CLINTON           465              0             69            61         20          17
COLUMBIA         1,086            40             38            38         24          57
CRAWFORD         1,440             8             239          765          4          38
CUMBERLAND       3,723            64             74           2,171       57          391
DAUPHIN          4,764            227            140          3,643       135         245
DELAWARE         8,321            711            186          5,920       153         654
ELK               324             11              7           193         15          17
ERIE             4,496            18             42           2,914       53          437
FAYETTE          1,379             3              1           1,211        1           0
FOREST            36               4              4            16          1           3
FRANKL N         2,042            35             24           1,186       39          284
FULTON            231              4              8            11         12          42
GREENE            425              2             332          305          3           9
HUNT NGDON        431              4             10            18         12          28
NDIANA            126              1              1            9          13           0
JEFFERSON         439              6             67            58          8          30




                                            33
  Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 38 of 47
                            COMMONWEALTH OF PENNSYLVANIA
                                   VOTER REGISTRATION
                               LIST MAINTENANCE ACTIVITIES
                           MANDATED VOTER REMOVAL PROGRAMS
                                           2018




                                National Change of Address

                 Notices       Returned By   Returned By      Marked    Cancelled   Cancelled
                 Mailed         Individual   Post Office     InActive    Out Of      Out Of
County Name                                                              County       State
JUNIATA            207              0               1           165         7           8
LACKAWANNA        2,761            65              95          2,025       38          124
LANCASTER         7,215            343             263         4,724       124         470
LAWRENCE          1,026            11              19           342        41           99
LEBANON           1,719            30              38           48         40          162
LEHIGH            4,895            79              137         3,689       73          395
LUZERNE           3,705            50              172         3,022       29          163
LYCOMING          1,456            13              33           980        34          137
MCKEAN             438             10              27           241         8           59
MERCER            1,578             3             1,501        1,425        3           4
M FFLIN            593             48              21           16         10           17
MONROE            2,072            78              67          1,508       18          202
MONTGOMERY        11,512           132             268         6,815       472        1,620
MONTOUR            46               0               2            2          9           2
NORTHAMPTON       4,245            33              348         3,338       73          360
NORTHUMBERLAND     914             67               9            9         37           45
PERRY              443             44               3           273        19           13
PHILADELPHIA      45,231           232              1         22,849       530        1,988
P KE               829             17              23           600        15          114
POTTER             171              4               5           107        17           26
SCHUYLKILL        1,567            57              13           916        34          141
SNYDER             444              3              49           27         19           65
SOMERSET           735              9              19           459        12           71
SULLIVAN           39               5               1            2          0           6
SUSQUEHANNA        468             24               4           159         9           60
TIOGA              538             23               2           379        10           39
UNION              361              1              31           233        20           67
VENANGO            610             69              39           37         26           40
WARREN             531              3              23           346         6           45
WASHINGTON        2,730            16              69          1,828       43          252
WAYNE              569             16               9           205        25           94
WESTMORELAND      3,907            234             61          2,273       153         476
WYOMING            291             11               4           197         8           23
YORK              6,441            516             488          628        102         427
PENNSYLVANIA     198,761          4,449           7,441       109,642     3,872       16,367




                                             34
                                    Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 39 of 47
                                                                    COMMONWEALTH OF PENNSYLVANIA
                                                            VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                           FIVE YEAR NOTICE AND PENNDOT CHANGE OF ADDRESS
                                                                                  2018




                                   Five Year Notices                                           PennDOT Changes of Address     Address Verification Notices
                                      Recipients    Recipients who    Re-
                                          who         Responded    Registered   Cancelled-    Moved                                                          Total Files
              Notices   Recipients    Responded      (Moved within   within        Re-        within   Moved Out                                              Marked
COUNTY NAME   Mailed    Who Voted      (No Move)        County)     County      Registered    County   of County     Total    Notices Mailed   Responses      Inactive
ADAMS         3,298        248           460             7             47           39         1,949      1,066      3,019         543             0           5,814
ALLEGHENY        1           0            0              0              0           0         42,390      6,418      48,856       15,258          121          94,664
ARMSTRONG      728          39           103             3              5           13         1,191       704       1,896          89             0           3,315
BEAVER        4,577        463           913            36            143           41         3,396      1,323      4,727        1,396            1           5,865
BEDFORD       1,099         94           198             7             23           21         1,129       274       1,403         321             6           2,456
BERKS         9,386        727          1,396           50            197          114        11,992      3,355      15,369       4,577            22          15,705
BLAIR         3,151        234           524            23            46            41         3,116       762       3,883        1,147            14          6,618
BRADFORD      1,584        102           286            16            31            9          1,477       288       1,767         679             13          2,551
BUCKS         19,160      1,867         3,117           107           879          308        13,907      5,523      19,458       1,186           104          28,665
BUTLER        1,055          1           118             4             13           1          4,578      1,918      6,499        9,026            53          7,005
CAMBRIA       3,275        245           462            29            82            37         2,708      1,098      3,811        1,111            16          6,660
CAMERON          0           0            0              0              0           0           109         55        164            9             0            150
CARBON           0           0            0              0              0           0          1,381       809       2,195         794             0           5,056
CENTRE        9,864        218           304            13            177          423         3,061      1,411      4,472        1,460            59          11,570
CHESTER       14,200      1,371         1,659           44            410          270        12,760      5,218      18,006       5,762            23          30,686
CLARION          0           0            0              0              0           0           740        330       1,070         239             6           1,058
CLEARFIELD    1,469        104           219             3             16           7          1,612       662       2,276        1,037            21          2,754
CL NTON        819          52           114             5             11           37          751        436       1,187         103             2            857
COLUMBIA      2,255        148           249             7             12           74         1,547       639       2,188          90             3           1,989
CRAWFORD      1,770        160           316            16            35            35         2,326       695       3,025        2,060            14          5,706
CUMBERLAND       2           0            0              0              0           1          6,342      2,808      9,171        2,575            30          8,874
DAUPH N       8,546        585           589            12            80            93         9,824      3,908      13,745       6,763            47          13,586
DELAWARE      16,468      1,261         1,354            8            339          268        12,838      4,979      17,838       8,136           155          37,376
ELK            566          56           148             4             17           5           605        204        809          208             5            757
ERIE          8,923        584           699            27            138           85        10,059      1,031      11,108       3,558            42          33,586
FAYETTE       3,256        231           533            27            74            26         3,399      1,017      4,421        1,569            38          4,998
FOREST           0           0            0              0              0           0            46        82         128           19             0            284
FRANKLIN      3,085        270           682            33            81            18         3,807       904       4,716        1,457            16          4,846
FULTON         366           0            0              0              0           0           261        114        375          240             13           483
GREENE         862          68           137             4             18           7           608        202        811          695             13          1,868
HUNTINGDON     250           0            0              0              0           0          1,045       429       1,478         135             2            387
INDIANA       3,045        136           252             7           1,592          78         1,678       733       2,413         120             0           3,645
JEFFERSON     2,358         20           162             4             16           40          672        435       1,107          78             0           5,409




                                                                                         35
                                       Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 40 of 47
                                                                       COMMONWEALTH OF PENNSYLVANIA
                                                               VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                              FIVE YEAR NOTICE AND PENNDOT CHANGE OF ADDRESS
                                                                                     2018




                                      Five Year Notices                                           PennDOT Changes of Address     Address Verification Notices
                                         Recipients    Recipients who    Re-
                                             who         Responded    Registered   Cancelled-    Moved                                                          Total Files
                 Notices   Recipients    Responded      (Moved within   within        Re-        within    Moved Out                                             Marked
COUNTY NAME      Mailed    Who Voted      (No Move)        County)     County      Registered    County    of County    Total    Notices Mailed   Responses      Inactive
JUNIATA           380          34            73             5             4            9           412       225         640          166             3            598
LACKAWANNA       5,051        350           535            30            75            58         5,232     1,419       6,663        2,495            0           8,484
LANCASTER        11,851      1,116         1,779           69            14           159        16,512     3,617       20,150       6,598            75          27,770
LAWRENCE         2,907        198           511            22            49            23         1,856      566        2,425         491             11          3,189
LEBANON          3,339        262           631            23            62            51         3,503     1,562       5,069        1,337            26          5,347
LEHIGH           10,061       804          1,072           17            967          183         9,492     4,154       13,666       4,787            0           23,457
LUZERNE             1           1             0             0             0            0          7,794     1,621       9,428        3,378            1           25,632
LYCOMING         2,391        167           435            26            69            43         2,955      810        3,771        1,227            10          3,538
MCKEAN           1,462         71           218            10            16            13          955       223        1,182         622             2           1,686
MERCER           3,060        302           583             7            84            15         2,485      669        3,160        1,790            67          4,942
M FFL N          1,380         82           147            11             2            11         1,241      318        1,559         511             20          1,717
MONROE           6,115        321           635             0            92            95         3,835     1,420       5,262        1,582            6           11,168
MONTGOMERY       19,367      2,033         3,444           125           916          320        16,936     8,802       25,769       9,328           170          40,696
MONTOUR             0           0             0             0             0            0          6,018        0        6,019           0             0           1,945
NORTHAMPTON      12,057       849          1,284           17            79           231         7,355     3,626       10,991       3,773            13          15,067
NORTHUMBERLAND      0           0             0             0             0            0          2,500      871        3,378           0             0            466
PERRY             899          89           167             0             7            26          777       679        1,459         271             15          2,367
PHILADELPHIA     15,206         2             0             0             0            1         54,112     13,028      67,219       18,069           37         115,641
PIKE             2,346        184           169            18            17            25         1,074      486        1,561         642             10          3,010
POTTER            368          20            79             6            15            8           299       137         439          256             3            543
SCHUYLKILL       3,043        261           730            17            92            50         3,069     1,194       4,268        1,252            9           6,684
SNYDER           1,180         77           250             3            11            26          562       409         974           68             2           1,493
SOMERSET            0           0             0             0             0            0          1,909      589        2,505         732             0           2,371
SULLIVAN            0           0             0             0             0            0           102        81         183            1             0            361
SUSQUEHANNA      1,130         76           175            23            66            15          706       268         975          540             18          1,179
TIOGA            1,312         84           177             4            20            17         1,060      294        1,356         372             7           1,497
UNION               1           1             0             0             0            0           689       432        1,121         342             4           1,457
VENANGO          1,158        104           264             2            40            16         1,138      433        1,573         145             3           2,238
WARREN            958          88           156             8            12            9          1,167      247        1,416         403             5           6,706
WASH NGTON       6,439        760           777            11            22            94         4,989     1,730       6,724        3,215            19          15,794
WAYNE            1,400        111           225            16            62            14          680       467        1,149         223             1           1,614
WESTMORELAND     9,341        800          2,093           77            293          117         7,995     2,967       10,973       2,561            1           25,194
WYOM NG           575          42           105             0            17            9           439       343         782          213             4            810
YORK             4,434        323           630            17            14            23        13,747     3,413       17,191       2,645            65          41,384
PENNSYLVANIA     254,630    18,896         32,338         1,060         7,599        3,752       346,899    106,930    454,391      142,475         1,446        761,288




                                                                                            36
                                     Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 41 of 47
                                                                       COMMONWEALTH OF PENNSYLVANIA
                                                                VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                                    CANCELLATION OF VOTER REGISTRATION
                                                                                     2018




                           ACTIVE VOTER REGISTRATIONS CANCELLED                                                  INACTIVE VOTER REGISTRATIONS CANCELLED
                                                VOTER              PENNDOT                                      OTHER     VOTER    PENNDOT
              VOTER'S   VOTER'S   OTHER MOVE   REMOVAL              MOVE                   VOTER'S   VOTER'S    MOVE     REMOVAL    MOVE     RESPONSE               5 YEAR
COUNTY NAME   REQUEST    DEATH     CONFIRM     PROGRAM   CANVASS   CONFIRM   TOTAL         REQUEST    DEATH    CONFIRM   PROGRAM   CONFIRM   TO MAILING   CANVASS   NOTICE   TOTAL
ADAMS            33       624        393          39       0        1,001     2,094           1         84        67        49        57        0            0        48       260
ALLEGHENY       115      8,470      4,357        468       0        5,864    19,296          13       1,051      904       156       495        1             0        3     2,622
ARMSTRONG         8       553        255          12       0         629      1,457           2        110        31        14        67        2            0         7       224
BEAVER           38      1,373       427          52        0       1,164     3,060           3        174       106      2,919      148         0            0      134     3,351
BEDFORD           3       410        101           9       0         245       775            2        115        30        40        26        0            0        22       217
BERKS            36      2,287      1,436          1        0       2,887     6,656           8        343       369      9,027      459         0            0      198     10,207
BLAIR            23       952        339          82       0         685      2,085          11        135        80        86        67        8            0        46       380
BRADFORD         11       455        152          10       0         250       878            0         72        39      1,364       39        0            0        34      1,515
BUCKS           183      4,147      2,351        233       0        5,227    12,149          39        472       273       830       285        0            0       812     1,901
BUTLER           39      1,152       873          84        0       1,692     3,855           7        188       234      3,878      212         1            0      194      4,521
CAMBRIA          13      1,033       412          12        0       1,003     2,474           1        157        87       102       107         0            0       82       454
CAMERON           0        64         18           2       0          53       137            0          6         0         0         0        0            0         0        6
CARBON            5       481        211          19       0         687      1,404           2         93        67         2       114        0            0         0       278
CENTRE           54       607       2,703         34       0        1,258     4,685           6         78       705      3,961      154        0            0       178     4,907
CHESTER         173      2,575      2,583        126       0        4,606    10,072          58        340       591       499       595        2             0      404      2,084
CLARION           9       280        252          13       0         314       871            2         17        23         7        28        0            0         0        77
CLEARF ELD        6       546        208           0       0         560      1,323           3         76        56      1,478       92        0            0        16     1,705
CL NTON           1       230        269          16       0         396       913            0         32        38      2,045       38        0            0        10     2,153
COLUMBIA          7       380        568          22       0         583      1,564           0         75        62      1,565       45        0           529        8     2,280
CRAWFORD        19        653        329          6        0         600      1,607           2        117        86        52        95        0            0        35       354
CUMBERLAND      68       1,403      1,356         61        0       2,719     5,679           5         63        92        10       100         0            0        0       277
DAUPHIN         43       1,608      1,403        121       43       3,509     6,747          13        197       334      5,561      384         1           78       80     6,571
DELAWARE        105      3,632      2,552        128       0        4,369    10,800          16        561       696       433       637        0            0       342     2,344
ELK              1        233         90          14       0         175       513            1         24        18       679        20        0            0        17       742
ERIE            46       2,035       756          43       0         825      3,713          12        444       256       190       191         0           0       147     1,103
FAYETTE         31       1,141       246           5       0         886      2,309           2        155        95      3,148      147         0           0        71     3,547
FOREST           4         57         18          1        0          76       156           0           6        6          0        5         0            0        0        17
FRANKL N        34        925        276         34        0         830     2,104           1         124       62       1,904      71         0            0       79      2,164
FULTON           3        93         30          16        0         107       250           0          6         3        304        6         0            0         0       319
GREENE           9        230         93          4        0         186       523           7         53        15         31       19         0            0        18       125
HUNTINGDON       8        377        283         11        0         401     1,082           0          56       32       3,873      26         0            0         0     3,987
NDIANA          13        486       1,089        66        0         708     2,372           5          85        82      1,609       28        15           0      1,582    1,809
JEFFERSON        4        335        151           8       0         400       898            3        104        53        17        37        0            0        16       214




                                                                                      37
                                        Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 42 of 47
                                                                          COMMONWEALTH OF PENNSYLVANIA
                                                                   VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                                       CANCELLATION OF VOTER REGISTRATION
                                                                                        2018




                              ACTIVE VOTER REGISTRATIONS CANCELLED                                                   INACTIVE VOTER REGISTRATIONS CANCELLED
                                                   VOTER              PENNDOT                                       OTHER     VOTER    PENNDOT
                 VOTER'S   VOTER'S   OTHER MOVE   REMOVAL              MOVE                    VOTER'S   VOTER'S    MOVE     REMOVAL    MOVE     RESPONSE               5 YEAR
COUNTY NAME      REQUEST    DEATH     CONFIRM     PROGRAM   CANVASS   CONFIRM   TOTAL          REQUEST    DEATH    CONFIRM   PROGRAM   CONFIRM   TO MAILING   CANVASS   NOTICE   TOTAL
JUNIATA              4       139         67           7        0         226      443             0         27        22       1,050      30         0           0         4      1,129
LACKAWANNA          20      1,746       561          25        0        1,233    3,591            5        279       139       5,362     170         0           0        74      5,955
LANCASTER           78      2,901      1,342        104        0        3,153    7,592           14        497       448         62      456         0           0        11      1,482
LAWRENCE            9        690        234         36        0          521    1,494            10        127       42       1,861      48         1           0        49      2,089
LEBANON             17       912        467         51         0        1,457    2,912            6        113       78          65      111        7           0         62       374
LEHIGH              58      1,893      1,415         49        1        3,593    7,032           22        370       402        985      520         7           3       961      2,316
LUZERNE             23      1,950       899          34        0        1,409    4,324            3        371       228        119      200         0           0         3       922
LYCOMING            12       733        307          42        0         724     1,819            0        125        70       1,665      86        0            0        64      1,946
MCKEAN               3       301        112           7        0         198      621             9         64        18        616       23        0            0        16       730
MERCER              16       915        257           6        0         570     1,764            3        150        80       2,712     102        0            0        81      3,047
MIFFL N              4       356        129          11        0         298      802             2         43        22       1,503      24        0            0         2      1,594
MONROE              19       870        712          50        0        1,245    2,899           10        126       150       6,608     173        0            2        91      7,070
MONTGOMERY         197      4,493      3,941        391        0        7,787   16,833           85        715       888       1,234     937        16           0       896      3,867
MONTOUR              4       171        319          10        0           6      512             0         19        62          1        0         0           0         1        82
NORTHAMPTON         43      1,748      1,329         54        0        3,221    6,402           17        288       308       5,636     378         0           0       123      6,631
NORTHUMBERLAND      14       738        340          41        0         854     1,994            0          5         9          0       10        0            1         0        25
PERRY                3       256        194         28         0         574     1,056            1         56        44         32       74         0           0         6       210
PHILADELPHIA       387      7,605      6,278        322       38       11,502   26,305           39       1,171     1,444     20,679    1,291       1           35       410     24,688
PIKE               14        325        224         17        0          422    1,007             0         32       51       3,794      57         0           0        20      3,935
POTTER              1        139         44         11        0          124      322             0        20        16         390      12         0           1        15        439
SCHUYLK LL         26       1,069       326          31        0        1,040    2,493            0        167        99        103      142         0           0        92       511
SNYDER              6        216        153         18        0          366      759             0        39        21         11       40         0           0        11        111
SOMERSET            2        538        200          1        0          514    1,256             0        67        47         12       71         0           0         0        198
SULLIVAN            0         72         22          0        0           71      165             0         7         3          0       10         0           0         0         20
SUSQUEHANNA         3        296        105          8        0          237      652            13        85        23         952       26         0           0        73      1,099
TIOGA               1        314        129         11        0          253      709            0         60        33       2,383      37         0           0        31      2,513
UNION              21        215        212         14        0          400      863            6         21        32          7       32         0           0         0         98
VENANGO            11        376        130         22        0          391      930            4         53        30         53       35         0           0        38        175
WARREN              5        314         93          5        0          215      632            2         87        47          7       32         0           0         3        175
WASH NGTON         25       1,427       723          45        0        1,497    3,727           15        300       221         62      230         0           0        34       831
WAYNE               7        360        164         24        0          433      993            0         59        40       1,236      36         0            0        60      1,371
WESTMORELAND       74       2,800      1,191        128        4        2,563    6,773           11        551       336        308      376         0           0       274      1,586
WYOM NG             5        220        120         10        0          308      664            1          16        16         27       27         0           0        19        88
YORK               54       2,253      1,197         93        0        3,032    6,635           13        523       309         25      326         0           0        14      1,196
PENNSYLVANIA      2,311    79,178      50,516      3,458      86       95,332   231,476          516     12,246    11,370    105,393   10,916       62          649     8,121    141,218




                                                                                          38
              Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 43 of 47
               The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly




                                               Appendix E
                           A summary of data for “motor voter” applications by political party.

   This information is provided directly by the contract vendor who processes the application for the Department and
PennDOT. These statistics relate to the number of individuals who applied to register to vote at a photo license center.
 The total number of applications provided by the contracted vendor may differ from the counties’ total applications
  received from PennDOT for a variety of reasons, including not having been received by the counties until the next
                                                   reporting period.




                                                              39
                     Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 44 of 47
                                             COMMONWEALTH OF PENNSYLVANIA
                                     VOTER REGISTRATION APPLICATIONS BY POLITICAL PARTY
                                           RECEIVED AT PENNDOT LICENSE CENTERS
                                                           2018
County Name   Democratic   Republican      Other     Total   County Name    Democratic    Republican   Other     Total
ADAMS             591        1,194          673      2,458   LACKAWANNA        1,311        1,022       825      3,158
ALLEGHENY       11,491       6,596         6,566    24,653   LANCASTER         3,051        3,593      2,900     9,544
ARMSTRONG         278         680           307      1,265   LAWRENCE           410          620        369      1,399
BEAVER            942        1,275          775      2,992   LEBANON            819         1,304       854      2,977
BEDFORD            93         433           156       682    LEHIGH            3,992        2,361      2,758     9,111
BERKS            3,504       2,859         2,637     9,000   LUZERNE           2,041        1,835      1,355     5,231
BLAIR             469         947           463      1,879   LYCOMING           453          876        496      1,825
BRADFORD          222         571           305      1,098   McKEAN             119          325        192       636
BUCKS            5,618       4,849         4,019    14,486   MERCER             575          794        414      1,783
BUTLER           1,001       1,827          986      3,814   MIFFLIN            190          395        154       739
CAMBRIA           568         997           427      1,992   MONROE            2,078        1,440      1,508     5,026
CAMERON            10          27            21       58     MONTGOMERY        7,497        4,525      4,670    16,692
CARBON            354         523           367      1,244   MONTOUR             85          195        115       395
CENTRE           1,007        944           742      2,693   NORTHAMPTON       2,756        2,226      2,259     7,241
CHESTER          4,199       3,529         3,183    10,911   NORTHUMBERLAND     365          632        374      1,371
CLARION           112         260           120       492    PERRY              183          443        224       850
CLEARFIELD        281         668           301      1,250   PHILADELPHIA     20,116        3,656      7,757    31,529
CLINTON           156         282           143       581    PIKE               487          668        597      1,752
COLUMBIA          277         454           278      1,009   POTTER              37          168         68       273
CRAWFORD          266         487           291      1,044   SCHUYLKILL         621         1,050       533      2,204
CUMBERLAND       1,669       2,167         1,523     5,359   SNYDER              98          226        124       448
DAUPHIN          2,825       1,992         1,838     6,655   SOMERSET           240          642        228      1,110
DELAWARE         4,758       2,737         2,559    10,054   SULLIVAN            20           74         39       133
ELK               129         267           115       511    SUSQUEHANNA        162          378        183       723
ERIE             1,694       1,521         1,220     4,435   TIOGA              141          422        222       785
FAYETTE           752        1,012          513      2,277   UNION              159          265        189       613
FOREST             18          40            21       79     VENANGO            191          375        207       773
FRANKLIN          767        1,617          942      3,326   WARREN             132          335        199       666
FULTON             44         160            55       259    WASHINGTON        1,150        1,722       862      3,734
GREENE            186         313           152       651    WAYNE              296          513        332      1,141
HUNTINGDON        148         302           111       561    WESTMORELAND      1,948        2,882      1,464     6,294
INDIANA           263         538           258      1,059   WYOMING            117          216        109       442
JEFFERSON         140         418           178       736    YORK              2,754        3,971      2,669     9,394
JUNIATA            72         205            55       332    PENNSYLVANIA     99,498        82,840     67,549   249,887



                                                             40
           Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 45 of 47
             The Administration of Voter Registration in Pennsylvania - 2018 Report to the General Assembly




                                             Appendix F
         Summary of the Department’s efforts to comply with the National Voter Registration Act of 1993.

The charts illustrate the voter registration activity at the agency level on a monthly basis. Included are the number of
                  registration offers that were made and the number of offers that were declined.




                                                            41
                                   Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 46 of 47
                                                     COMMONWEALTH OF PENNSYLVANIA
                                      SUMMARY OF VOTER REGISTRATIONS OFFERED FROM PREFERENCE FORM
                                                        DATA FROM NVRA AGENCIES
                                                                  2018

                                      County                                                          Special               Para-
               WIC         D.A.       MH/ID          CAO            COOC     C&Y       HC     SSHE    Ed. Prg.   AAA       Transit   Total
January        18,979          931       4,566        260,220          148    12,886     41     110          3    13,508     2,223     313,615
February       16,529          963       3,489        228,232          176    10,510     16       0          3    12,690     1,880     274,488
March          17,505          867       4,517        253,064          242    13,151     44      26          5    13,438     1,883     304,742
April          18,148          298       4,368        246,518          216    12,883     20      15          2    14,053     1,898     298,419
May            18,527          272       3,990        254,096          464    10,474    133       8         17    14,190     1,810     303,981
June           17,590          268       3,942        255,130          494     7,510     29       9          0    12,901     1,866     299,739
July           17,879          331       4,303        245,601          500     7,811    133       8          0    14,056     2,319     292,941
August         20,144           38       4,224        275,640          598     8,718     36     112          0    15,331     2,492     327,333
September      16,095           32       3,595        242,694          232       372     28       0          7    12,769     1,984     277,808
October        19,195          200       4,363        260,261          358     8,460     48      32          5    14,455     2,165     309,542
November       15,331        2,367       4,037        268,875          126       398      6       0          7    11,516     1,783     304,446
December       14,337           33       3,842        261,298          194     7,579     12       0          0    11,092     1,514     299,901
Total         210,259        6,600      49,236      3,051,629        3,748   100,752    546     320         49   159,999    23,817   3,606,955




WIC - Women, Infants and Children
D.A. - Disability Agencies
County MH/ID - County Mental Health and Intellectual Disabilities
CAO - County Assistance Offices
COOC - Clerk of Orphan's Court
C&Y - County Children and Youth Offices
HC - Health Care facilities
SSHE - State System of Higher Education
Special Ed. Program - Bureau of Special Education
AAA - Area Agencies on Aging




                                                                                42
                                   Case 1:20-cv-00708-CCC Document 35-3 Filed 07/10/20 Page 47 of 47
                                                     COMMONWEALTH OF PENNSYLVANIA
                                      SUMMARY OF VOTER REGISTRATIONS DECLINED FROM PREFERENCE FORM
                                                        DATA FROM NVRA AGENCIES
                                                                  2018

                                      County                                                         Special               Para-
               WIC         D.A.       MH/ID          CAO            COOC     C&Y      HC     SSHE    Ed. Prg.   AAA       Transit   Total
January        18,525          790       4,104         62,395          144    4,184     35     102          0     9,196       200      99,675
February       14,649          840       3,368         50,132          166    3,924     16       0          0     8843        176      82,114
March          17,073          770       3,986         53,291          229    4,727     40      25          1     9,460       176      89,778
April          17,690          248       3,943         55,705          209    5,055     19      14          1     9,810       238      92,932
May            18,071           21       3,831         55,931          431    3,846    102       6          8     9,702       200      92,149
June           17,099          237       3,346         54,518          459    4,015     14       9          0     8,728       210      88,635
July           17,146          288       3,851         59,075          483    4,801    123       6          0     9,591       323      95,687
August         19,650           33       3,719         62,543          574    5,299     33     100          0    10,603       217     102,771
September      15,618           27       3,246         55,994          210    4,923     22       0          3     8,521       243      88,807
October        18,523          179       3,903         65,058          339    5,785     41      29          2     9,688       217     103,764
November       14,756        2,200       3,680         57,171          118    4,389      6       0          0     7,507       179      90,006
December       13,943           20       5,645         51,447          169    4,388     12       0          0     7,205       135      82,964
Total         202,743        5,653      46,622        683,260        3,531   55,336    463     291         15   108,854     2,514   1,109,282




WIC - Women, Infants and Children
D.A. - Disability Agencies
County MH/ID - County Mental Health and Intellectual Disabilities
CAO - County Assistance Offices
COOC - Clerk of Orphan's Court
C&Y - County Children and Youth Offices
HC - Health Care facilities
SSHE - State System of Higher Education
Special Ed. Program - Bureau of Special Education
AAA - Area Agencies on Aging




                                                                               43
